Exhibit 10.7

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

WESTLAKE CHEMICAL OPCO LP

DATED AS OF AUGUST 4, 2014



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

WESTLAKE CHEMICAL OPCO LP

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF WESTLAKE CHEMICAL
OPCO LP, dated as of August 4, 2014, is entered into and executed by WESTLAKE
CHEMICAL OPCO GP LLC, a Delaware limited liability company, as the General
Partner, and WPT LLC, a Delaware limited liability company, WESTLAKE
PETROCHEMICALS LLC, a Delaware limited liability company, WESTLAKE LONGVIEW
CORPORATION, a Delaware corporation, WESTLAKE VINYLS, INC., a Delaware
corporation, and WESTLAKE CHEMICAL PARTNERS LP, a Delaware limited partnership,
as Limited Partners.

RECITALS

WHEREAS, the Partnership (as defined below) was formed on May 6, 2014 pursuant
to the Act (as defined below), subject to an Agreement of Limited Partnership
dated as of May 6, 2014 (the “Agreement of Limited Partnership”) entered into by
WPT LLC, a Delaware limited liability company, as limited partner, and the
General Partner (as defined below), as general partner;

WHEREAS, the Partnership, through various transactions, issued additional
limited partner interests in the Partnership to WPT LLC, Westlake Petrochemicals
LLC, Westlake Vinyls, Inc. and Westlake Longview Corporation;

WHEREAS, WPT LLC contributed a portion of its limited partner interest in the
Partnership to Westlake Chemical Partners LP;

WHEREAS, the General Partner and the Limited Partners now desire to amend and
restate the Agreement of Limited Partnership in its entirety upon the terms and
conditions stated below; and

WHEREAS, for U.S. federal income tax purposes, the General Partner is a
disregarded entity and the general partner interest owned by the General Partner
is treated as owned by Westlake Chemical Partners LP.

NOW, THEREFORE, the Agreement of Limited Partnership is hereby amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

The following definitions shall for all purposes, unless otherwise clearly
indicated to the contrary, apply to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, and any successor to such act.

 

1



--------------------------------------------------------------------------------

“Adjusted Capital Account” means the Capital Account maintained for each Partner
(a) increased by any amounts that the Partner is deemed obligated to contribute
or restore to the Partnership pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (b) decreased by any
amounts described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5),
or (6) with respect to such Partner.

“Adjusted Capital Account Deficit” means a deficit balance in the Adjusted
Capital Account of a Partner.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Westlake Chemical OpCo LP, as it may be amended, supplemented or restated from
time to time. This Agreement shall constitute a “partnership agreement” as such
term is defined in the Act.

“Agreement of Limited Partnership” has the meaning set forth in the recitals.

“Bad Faith” means with respect to any determination, action or omission, of any
Person, board or committee, that such Person, board or committee reached such
determination, or engaged in or failed to engage in such act or omission, with
the belief that such determination, action or omission was adverse to the
interest of the Partnership.

“Capital Account” means, with respect to any Partner, the capital account
maintained for such Member in accordance with the provisions of Section 5.1.

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of cash and the initial Gross Asset Value of any property other than cash
contributed to the Partnership by such Partner. Any reference in this Agreement
to a Capital Contribution of a Partner shall include a Capital Contribution
contributed by its predecessors in interest.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware pursuant
to which the Partnership was formed as a Delaware limited partnership and as
described in the first sentence of Section 2.5, as amended or restated from time
to time.

“Code” means the Internal Revenue Code of 1986, as amended, and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for the Fiscal Year as determined by the
General Partner; provided that if the Gross Asset Value of an asset differs from
its adjusted basis for federal income tax purposes at

 

2



--------------------------------------------------------------------------------

the beginning of the Fiscal Year or other period, Depreciation for the Fiscal
Year or other period shall equal to the amount of book basis recovered for the
Fiscal Year or other period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2) and provided, further, that if the federal income tax
depreciation, amortization or other cost recovery deduction for the Fiscal Year
or other period is zero, Depreciation shall be determined with reference to the
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

“Fiscal Year” has the meaning set forth in Section 2.6 of this Agreement.

“General Partner” means Westlake Chemical OpCo GP LLC, a Delaware limited
liability company, in its capacity as the general partner of the Partnership,
and any successor to Westlake Chemical OpCo GP LLC, as the general partner of
the Partnership.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, as agreed to by
the Partners;

(b) the Gross Asset Value of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as determined by the Partners, in
connection with: (i) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (ii) the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership assets as consideration
for an interest in the Partnership; (iii) the liquidation of the Partnership
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other
than pursuant to Section 708(b)(1)(B) of the Code); (iv) the issuance of a
Noncompensatory Option; or (v) any other event to the extent determined by the
Partners to be necessary to properly reflect the Gross Asset Values in
accordance with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that in the event of the
issuance of an interest in the Partnership pursuant to the exercise of a
Noncompensatory Option where the right to share in Partnership capital
represented by the Partnership interest differs from the consideration paid to
acquire and exercise the Noncompensatory Option, the Gross Asset Value of each
Partnership asset immediately after the issuance of the Partnership interest
shall be adjusted upward or downward to reflect any unrealized gain or
unrealized loss attributable to the Partnership asset and the Capital Accounts
of the Partners shall be adjusted in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(s); and provided further, however, that
adjustments pursuant to clause (i) and clause (ii) of this sentence (or clause
(iv) of this sentence in the event of the issuance of a Noncompensatory Option
to acquire a de minimis Interest in the Partnership) shall be made only if the
General Partner reasonably determines that the adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership. If any Noncompensatory Options are outstanding upon the occurrence
of an event described in this paragraph (b)(i) through (b)(v), the Partnership
shall adjust the Gross Asset Values of its properties in accordance with
Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2).

 

3



--------------------------------------------------------------------------------

(c) the Gross Asset Value of any Partnership asset distributed to any Partner
shall be the gross fair market value of such asset on the date of distribution,
as determined by the distributee Partner and the other Partners; and

(d) the Gross Asset Values of Partnership assets shall be adjusted to reflect
any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) (including Treasury Regulation Section 1.734-2(b)(1)), but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m);
provided, however, that Gross Asset Value shall not be adjusted pursuant to this
paragraph (d) to the extent that an adjustment pursuant to paragraph (b) above
is made in connection with a transaction that would otherwise result in an
adjustment pursuant to this paragraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (a), paragraph (b) or paragraph (d) above, such Gross Asset Value
shall thereafter be adjusted by the depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

“Gross Liability Value” means, with respect to any liability of the Partnership
described in Treasury Regulations Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume the liability
in an arm’s-length transaction.

“Indemnitee” means (a) the General Partner, (b) any former General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any former
General Partner, (d) any Person who is or was a member, partner, director,
officer, fiduciary or trustee of any Person which any of the preceding clauses
of this definition describes, (e) any Person who is or was serving at the
request of the General Partner or any former General Partner or any Affiliate of
the General Partner or any former General Partner as an officer, director,
member, partner, fiduciary or trustee of another Person, (provided, however,
that that Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services), and (f) any
other Person the General Partner designates as an “Indemnitee” for purposes of
this Agreement.

“Law” means any applicable statute, law (including any obligation arising under
the common law), rule, regulation, ordinance, order, code, ruling, writ,
injunction, decree or other official act of or by any Governmental Authority.

“Limited Partner” means the Persons listed as Limited Partners on Schedule I, as
it may be updated, amended, supplemented or restated from time to time by the
General Partner, and any other limited partner admitted to the Partnership from
time to time following the date of this Agreement.

“Noncompensatory Option” has the meaning set forth in Treasury Regulations
Section 1.721-2(f).

“Nonrecourse Deductions” shall have the meaning assigned to that term in
Treasury Regulation Section 1.704-2(b).

 

4



--------------------------------------------------------------------------------

“Partner” means the General Partner or any Limited Partner.

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” shall have the meaning assigned to that term in
Treasury Regulation Section 1.704-2(i).

“Partnership” means Westlake Chemical OpCo LP, a Delaware limited partnership.

“Partnership Minimum Gain” shall have the meaning assigned to that term in
Treasury Regulation Section 1.704-2(d).

“Percentage Interest” means, with respect to any Partner, the percentage set
forth on Schedule I next to such Partner’s name under the heading “Percentage
Interest.” The Percentage Interest with respect to the General Partner shall at
all times be zero.

“Person” or “person” means an individual or a corporation, firm, limited
liability company, partnership, joint venture, trust, unincorporated
organization, association, governmental agency or political subdivision thereof
or other entity.

“Profits” or “Losses” means, for each Fiscal Year, an amount equal to the
Partnership’s taxable income or loss for such Fiscal Year, determined in
accordance with Section 703(a) of the Code (but including in taxable income or
loss, for this purpose, all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code), with the
following adjustments:

(a) any income of the Partnership exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

(b) any expenditures of the Partnership described in Section 705(a)(2)(b) of the
Code (or treated as expenditures described in Section 705(a)(2)(b) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise
taken into account in computing Profits or Losses pursuant to this definition
shall be subtracted from such taxable income or loss;

(c) in the event the Gross Asset Value of any Partnership asset is adjusted in
accordance with paragraph (b) or paragraph (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain (if
the adjustment increases the Gross Asset Value of the Partnership asset) or loss
(if the adjustment decreases the Gross Asset Value of the Partnership asset)
from the disposition of such asset for purposes of computing Profits or Losses;

 

5



--------------------------------------------------------------------------------

(d) gain or loss resulting from any disposition of any Partnership asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition of “Depreciation”;

(f) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) (including Treasury Regulation Section 1.734-2(b)(1)) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Account balances as a result of a
distribution other than in liquidation of a Partner’s interest in the
Partnership, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the basis of the asset) or an item of loss (if the
adjustment decreases such basis) from the disposition of such asset and shall be
taken into account for purposes of computing Profits or Losses;

(g) the Gross Liability Value of each liability of the Partnership described in
Treasury Regulations Section 1.752-7(b)(3)(i) will be adjusted at such times as
are provided in this Agreement for an adjustment to the Gross Asset Values of
the Partnership’s assets. The amount of any adjustment will be treated as an
item of loss (if the adjustment increases the Gross Liability Value of the
liability) or an item of gain (if the adjustment decreases the Gross Liability
Value of the liability); and

(h) notwithstanding any other provisions of this definition, any items which are
specially allocated pursuant to Section 7.2, Section 7.3, or Section 10.2(b)
shall not be taken into account in computing Profits or Losses.

“Treasury Regulation” means the applicable Income Tax Regulations, including
Temporary Regulations, promulgated under the Code. Any and all references herein
to a specific provision of a Treasury Regulation shall be deemed to refer to any
corresponding successor provision.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1 Formation. The General Partner and WPT LLC, as the initial limited
partner, formed the Partnership as a limited partnership pursuant to the
provisions of the Act. The General Partner and the Limited Partners hereby enter
into this Agreement to set forth the rights and obligations of the Partners and
certain matters related thereto. Except as otherwise provided herein, the rights
and obligations of the Partners and the administration, dissolution and
termination of the Partnership shall be governed by the Act.

Section 2.2 Name. The name of the Partnership shall be, and the business of the
Partnership shall be conducted under the name of, “Westlake Chemical OpCo LP.”

 

6



--------------------------------------------------------------------------------

Section 2.3 Principal Office; Registered Office.

(a) The principal office of the Partnership shall be at 2801 Post Oak Boulevard,
Suite 600, Houston, Texas 77056, or such other place as the General Partner may
from time to time designate. The Partnership may maintain offices at such other
places as the General Partner deems advisable.

(b) The registered office of the Partnership required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate of Limited Partnership, or such other
place as the General Partner may from time to time designate in the manner
provided by law. The registered agent for service of process at such address
shall be the initial registered agent named in the Certificate of Limited
Partnership, or such other person as the General Partner may designate in the
manner provided by law.

Section 2.4 Term. The Partnership commenced on the date the Certificate of
Limited Partnership was filed pursuant to Section 2.5 and shall continue in
existence until an election by the General Partner to dissolve the Partnership.

Section 2.5 Organizational Certificate. A Certificate of Limited Partnership of
the Partnership has been filed with the Secretary of State of the State of
Delaware as required by the Act. The General Partner shall file or cause to be
filed such other certificates or documents as may be required for the formation,
operation and qualification of a limited partnership in the State of Delaware
and any jurisdiction in which the Partnership may elect to do business. The
General Partner shall file or cause to be filed any necessary amendments to the
Certificate of Limited Partnership and any such other certificates and documents
and do all things requisite to the maintenance of the Partnership as a limited
partnership (or as a partnership in which the Limited Partners have limited
liability) under the laws of the State of Delaware and any jurisdiction in which
the Partnership may elect to do business.

Section 2.6 Fiscal Year. The fiscal year of the Partnership shall be January 1
to December 31.

ARTICLE III

PURPOSE

The purpose and business of the Partnership shall be to engage in any lawful
activity for which limited partnerships may be organized under the Act.

ARTICLE IV

CAPITAL CONTRIBUTIONS; PERCENTAGE INTERESTS

No Partner shall have the obligation to make any additional capital contribution
to the Partnership. The Percentage Interests of the Partners are set forth on
Schedule I, as such schedule may be updated, amended, supplemented or restated
from time to time.

 

7



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL ACCOUNTS ALLOCATIONS

Section 5.1 Capital Accounts.

(a) A separate Capital Account shall be established and maintained for each
Partner in accordance with the requirements of Treasury Regulations
Section 1.704-1(b)(2)(iv). The Capital Account of each Partner shall be
maintained in accordance with the following provisions:

(i) to such Partner’s Capital Account there shall be credited such Partner’s
Capital Contributions, such Partner’s distributive share of Profits, special
allocations of income and gain, and the net amount of any Partnership
liabilities that are assumed by such Partner or that are secured by any
Partnership assets distributed to such Partner;

(ii) to such Partner’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Partnership assets distributed to such Partner
pursuant to any provision of this Agreement, such Partner’s distributive share
of Losses, special allocations of loss and deduction, and the net amount of any
liabilities of such Partner that are assumed by the Partnership or that are
secured by any property contributed by such Partner to the Partnership;

(iii) In the event an interest is transferred in accordance with the terms of
this Agreement, the transferee will succeed to the Capital Account of the
transferor to the extent it relates to the transferred interest

(iv) in determining the amount of any liability for purposes of this
Section 5.1(a), there shall be taken into account Section 752(c) of the Code and
any other applicable provisions of the Code and the Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and will be interpreted and applied in a manner
consistent with those Treasury Regulations. In the event the General Partner
determines in good faith and on a commercially reasonable basis that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto are computed in order to comply with those Treasury Regulations,
the General Partner may make the modification. The General Partner also shall,
in good faith and on a commercially reasonable basis, (a) make any adjustments
to the Capital Accounts that are necessary or appropriate to maintain equality
between the aggregate Capital Accounts of the Partners and the amount of capital
reflected on the Partnership’s balance sheet, as computed for book purposes, in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make
any appropriate modifications to the Capital Accounts in the event unanticipated
events might otherwise cause this Agreement not to comply with Treasury
Regulations Section 1.704-1(b).

 

8



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Reserves and Distributions. From time to time, but not less often
than quarterly, the General Partner shall review the Partnership’s accounts and
determine the amount of the Partnership’s available cash and appropriate
reserves (including cash reserves for future maintenance capital expenditures,
working capital, turnaround reserves and other matters), and the Partnership
shall make a distribution to the Partners of the available cash, subject to the
reserves. The General Partner’s determination of the amount of distributions and
reserves shall be made on its behalf by its sole member, Westlake Chemical
Partners LP. The General Partner may make such cash distributions as it may
determine and without being limited to current or accumulated income or gains
from any Partnership funds, including, without limitation, Partnership revenues,
capital contributions or borrowed funds; provided, that no such distribution
shall be made if, after giving effect thereto, the liabilities of the
Partnership exceed the fair market value of the assets of the Partnership. The
General Partner may, subject to the foregoing proviso, also cause the
Partnership to distribute to the Partners other Partnership property or other
securities of the Partnership or other entities. Except as provided in
Section 10.2, all distributions shall be made to the Partners in accordance with
their Percentage Interests.

ARTICLE VII

ALLOCATIONS

Section 7.1 Profits. After giving effect to the special allocations set forth in
Section 7.3 and Section 7.4, and except as provided in Section 7.2 and
Section 11.2(b), all Profits from operations for each Fiscal Year (or part
thereof) shall be allocated to the Partners in the following order and priority:

(a) First, to the General Partner until the General Partner has been allocated
an amount equal to the excess, if any, of (i) the absolute value of cumulative
Losses allocated to the General Partner pursuant to Section 7.2(b) for all prior
Fiscal Years, over (ii) the cumulative amount of Profits allocated to the
General Partner pursuant this Section 7.1(a) for all prior Fiscal Years;

(b) Second, to the Limited Partners in proportion to, and to the extent of, an
amount equal to the excess, if any, of (i) the absolute value of cumulative
Losses allocated to each such Limited Partner pursuant to Section 7.2(a) for all
prior Fiscal Years, over (ii) the cumulative Profits allocated to such Limited
Partner pursuant to this Section 7.1(b) for all prior Fiscal Years; and

(c) Third, to the Limited Partners accordance with their Percentage Interests.

Section 7.2 Losses. After giving effect to the special allocations set forth in
Section 7.3, and Section 7.4, and except as provided in Section 10.2(b), all
Losses from operations for each Fiscal Year (or part thereof) shall be allocated
to the Partners in the following order and priority:

 

9



--------------------------------------------------------------------------------

(a) First, to the Limited Partners in accordance with their Percentage
Interests; provided, no Losses shall be allocated to any Limited Partner to the
extent that such allocation would result in a Limited Partner having an Adjusted
Capital Account Deficit; and

(b) Second, to the General Partner.

To the extent Losses allocated to a Limited Partner would cause such Limited
Partner to have an Adjusted Capital Account Deficit at the end of any Fiscal
Year, the Losses will be reallocated to the other Limited Partners to the extent
such reallocation will not cause any such Limited Partner to have an Adjusted
Capital Account Deficit. If any Limited Partner receives an allocation of Losses
otherwise allocable to another Limited Partner pursuant to this provision, such
Limited Partner shall be allocated Profits in subsequent Fiscal Years necessary
to reverse the effect of such reallocation of Losses and such allocation of
Profits (if any) shall be made before any other Profit allocations under
Section 7.1.

Section 7.3 Special Allocations. The following special allocations shall be made
in the following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article 7, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Partner will be allocated items of Partnership income and gain
for the Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to the Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence will be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 7.3(a) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704-2(f) and will be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 7, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to
that Partner Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), will be allocated items of Partnership income
and gain for the Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to the Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain attributable to the Partner Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence will be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto. The items to be so
allocated will be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 7.3(b) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and will be interpreted consistently therewith.

 

10



--------------------------------------------------------------------------------

(c) Qualified Income Offset. In the event that any Partner unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain will be allocated
to the Partner in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the Adjusted Capital Account Deficit of
the Partner as quickly as possible; provided that an allocation pursuant to this
Section 7.2(c) will be made only if and to the extent that the Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 7 have been tentatively made as if this Section 7.3(c) were
not in this Agreement.

(d) Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year, each such Partner shall
be allocated items of Partnership income and gain in the amount of the deficit
as quickly as possible; provided that an allocation pursuant to this
Section 7.3(d) will be made only if and to the extent that the Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 7 have been tentatively made as if Section 7.3(c) and this
Section 7.3(d) were not in this Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated to the Partners in accordance each Partner’s Percentage Interest.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year will be allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which the Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Code Section 734(b) (including
pursuant to Treasury Regulations Section 1.734-2(b)(1)) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of the Partner’s interest in
the Partnership, the amount of the adjustment to Capital Accounts will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis) and the gain or loss will be
allocated to the Partners in proportion to their interests in the Partnership in
the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Partner to whom the distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

Section 7.4 Regulatory Allocations. The allocations set forth in Section 7.3
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Treasury Regulations. It is the intent of the Partners that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Partnership
income, gain, loss or deduction pursuant to this Section 7.4. Therefore,
notwithstanding any other provision of this Article 7 (other than the Regulatory
Allocations), but subject to the Code and the Treasury Regulations, the General
Partner shall make such offsetting special allocations of Partnership income,
gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Partner’s Capital

 

11



--------------------------------------------------------------------------------

Account balance is, to the extent possible, equal to the Capital Account balance
such Partner would have had if the Regulatory Allocations were not part of this
Agreement. In making such determination, the General Partner shall take into
account future Regulatory Allocations that, although not yet made, are likely to
offset other Regulatory Allocations previously made.

Section 7.5 Income Tax Allocations.

(a) Except as provided in this Section 7.5, each item of income, gain, loss and
deduction of the Partnership for federal income tax purposes shall be allocated
among the Partners in the same manner as such items are allocated for book
purposes under Section 7.1, Section 7.2, Section 7.3, Section 7.4, and
Section 10.2(b).

(b) In accordance with Code Section 704(c) and the applicable Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its Gross Asset Value at the time of its contribution to the
Partnership. If the Gross Asset Value of any Partnership property is adjusted in
accordance with clause (b) or (d) of the definition of Gross Asset Value, then
subsequent allocations of income, gain, loss and deduction shall take into
account any variation between the adjusted basis of such property for federal
income tax purposes and its Gross Asset Value as provided in Code Section 704(c)
and the related Treasury Regulations. For purposes of such allocations, the
Partnership shall elect the remedial allocation method described in Treasury
Regulation Section 1.704-3(d).

(c) All items of income, gain, loss, deduction and credit allocated to the
Partners in accordance with the provisions hereof and basis allocations
recognized by the Partnership for federal income tax purposes shall be
determined without regard to any election under Section 754 of the Code which
may be made by the Partnership.

(d) If any deductions for depreciation or cost recovery are recaptured as
ordinary income upon the Transfer of Partnership properties, the ordinary income
character of the gain from such Transfer shall be allocated among the Partners
in the same ratio as the deductions giving rise to such ordinary character were
allocated.

Section 7.6 Allocation and Other Rules.

(a) Profits, Losses, and any other items of income, gain, loss, or deduction
will be allocated to the Partners pursuant to this Article 7 as of the last day
of each Fiscal Year, provided that Profits, Losses, and the other items will
also be allocated at any time the Gross Asset Values of the Partnership’s assets
are adjusted pursuant to paragraph (b) of the definition of “Gross Asset Value”.

(b) In the event Partners are admitted to the Partnership pursuant to this
Agreement on different dates, the Profits (or Losses) allocated to the Partners
for each Fiscal Year during which Partners are so admitted shall be allocated
among the Partners in proportion to their Percentage Interests during such
Fiscal Year in accordance with Section 706 of the Code, using any convention
permitted by Law and selected by the General Partner that takes into account the
varying interests of the Partners during such Fiscal Year.

 

12



--------------------------------------------------------------------------------

(c) For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and any such other items shall be determined on a
daily, monthly or other basis, as determined by the General Partner using any
method that is permissible under Section 706 of the Code and the Treasury
Regulations thereunder.

(d) The Partners are aware of the income tax consequences of the allocations
made by this Article 7 and hereby agree to be bound by the provisions of this
Article 7 in reporting their shares of Partnership income and loss for tax
purposes.

ARTICLE VIII

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 8.1 General Partner’s Authority; Reimbursement. Except as otherwise
expressly provided in this Agreement, all powers to control and manage the
business and affairs of the Partnership shall be vested exclusively in the
General Partner; and the Limited Partners shall not have any power to control or
manage the Partnership. The General Partner shall be reimbursed on a basis as
the General Partner may determine for (a) all direct and indirect expenses it
incurs or payments it makes on behalf of the Partnership (including salary,
bonus, incentive compensation and other amounts paid to any Person, including
Affiliates of the General Partner, to perform services for the Partnership or
for the General Partner in the discharge of its duties to the Partnership) and
(b) all other direct and indirect expenses allocable to the Partnership or
otherwise incurred by the General Partner in connection with operating the
Partnership’s business (including expenses allocated to the General Partner by
its Affiliates). The General Partner shall determine the expenses that are
allocable to the Partnership. Reimbursements pursuant to this Section 8.1 shall
be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 8.3. The General Partner may be removed or
replaced only with the written consent of the General Partner and Limited
Partners having at least 95% of the Percentage Interests.

Section 8.2 Approval Required for Certain Action. In addition to matters set
forth in Section 6.1, the General Partner shall not cause the Partnership to,
and the Partnership shall not, take any of the following actions without the
approval or consent of the Limited Partners (which consent may be made
categorically or by policy):

(a) effecting any merger or consolidation involving the Partnership;

(b) effecting any sale or exchange of all or substantially all of Partnership’s
assets;

(c) dissolving or liquidating the Partnership;

(d) creating or causing to exist any consensual restriction on the ability of
the Partnership or its subsidiaries to make distributions, pay any indebtedness,
make loans or advances or transfer assets to its Limited Partners or their
subsidiaries;

 

13



--------------------------------------------------------------------------------

(e) settling or compromising any claim, dispute or litigation directly against,
or otherwise relating to indemnification by the Partnership of, any of the
directors or officers of the General Partner; or

(f) issuing additional interests in the Partnership.

Section 8.3 Indemnification.

(a) To the fullest extent permitted by law, all Indemnitees shall be indemnified
and held harmless by the Partnership from and against any and all losses,
claims, damages, liabilities, joint or several, expenses (including legal fees
and expenses), judgments, fines, penalties, interest, settlements or other
amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity; provided, that the Indemnitee shall not be indemnified
and held harmless if there has been a final and non-appealable judgment entered
by a court of competent jurisdiction determining that, in respect of the matter
for which the Indemnitee is seeking indemnification pursuant to this
Section 8.3, the Indemnitee acted in Bad Faith or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was unlawful. Any
indemnification pursuant to this Section 8.3 shall be made only out of the
assets of the Partnership, it being agreed that the Partners shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 8.3(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 8.3, that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 8.3.

(c) The indemnification provided by this Section 8.3 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement, as a
matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity, and shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse any Partner or its
Affiliates for the cost of) insurance, on behalf of any Partner, its Affiliates,
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership’s activities or such
Person’s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

(e) For purposes of this Section 8.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 8.3(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

(f) In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 8.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 8.3 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 8.3 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 8.3 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

Section 8.4 Limitation of Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement or
under the Act or any other law, rule or regulation at equity, no Indemnitee
shall be liable for monetary damages or otherwise to the Partnership, to another
Partner, to any other Person who acquires an interest in the Partnership or to
any other Person bound by this Agreement, for losses sustained or liabilities
incurred, of any kind or character, as a result of its or any other Indemnitee’s
determinations, act(s) or omission(s) in their capacities as Indemnitees;
provided however, that an Indemnitee shall be liable for losses or liabilities
sustained or incurred by the Partnership, any Partners, any other Persons who
acquire an interest in the Partnership or any other Person bound by this
Agreement, if it is determined by a final non-appealable judgment entered by a
court of competent jurisdiction that such losses or liabilities were the result
of the conduct engaged by such Indemnitee being in in Bad Faith or with respect
to any criminal conduct, with the knowledge that such Indemnitee’s conduct was
unlawful.

 

15



--------------------------------------------------------------------------------

(b) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership, any
Partners, any other Persons who acquire an interest in the Partnership or any
other Person bound by this Agreement, the General Partner and any other
Indemnitee acting in connection with the Partnership’s business or affairs shall
not be liable to the Partnership, to any Partner, to any person who acquires an
interest in the Partnership or to any other Person bound by this Agreement for
its reliance on the provisions of this Agreement.

(c) Any amendment, modification or repeal of this Section 8.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 8.4 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

Section 8.5 Loans or Contributions from the Partnership. The Partnership may
lend or contribute to any Affiliate or Limited Partner, and any Affiliate or
Limited Partner may borrow from the Partnership, funds on terms and conditions
determined by the General Partner.

ARTICLE IX

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

The Limited Partners shall have no liability under this Agreement except as
otherwise provided by Law.

ARTICLE X

TAX MATTERS

Section 10.1 Tax Matters Partner. The “tax matters partner” of the Partnership
for purposes of Section 6231(a)(7) of the Code shall be the General Partner, and
shall have the power to manage and control, on behalf of the Partnership, any
administrative proceeding at the Partnership level with the Internal Revenue
Service relating to the determination of any item of Partnership income, gain,
loss, deduction or credit for federal income tax purposes.

Section 10.2 Section 754 Election. The tax matters partner shall make, on behalf
of the Partnership, an election in accordance with Section 754 of the Code, so
as to adjust the basis of Partnership property in the case of a distribution of
property within the meaning of Section 734 of the Code, and in the case of a
transfer of interests within the meaning of Section 743 of the Code.

ARTICLE XI

DISSOLUTION AND LIQUIDATION

Section 11.1 Events Causing Dissolution. The Partnership shall be dissolved, and
its affairs shall be wound up, upon the expiration of its term as provided in
Section 2.4. Upon the dissolution of the Partnership, the General Partner shall
promptly notify the Partners of such dissolution.

 

16



--------------------------------------------------------------------------------

Section 11.2 Liquidation.

(a) Upon dissolution of the Partnership, the General Partner shall carry out the
winding up of the Partnership and shall immediately commence to wind up the
Partnership’s affairs; provided, a reasonable time shall be allowed for the
orderly liquidation of the assets of the Partnership and the satisfaction of
liabilities to creditors so as to enable the Partners to minimize the normal
losses attendant upon a liquidation. The proceeds of liquidation shall be
applied first to payment of all expenses and debts of the Partnership and
setting up of such reserves as the General Partner reasonably deems necessary to
wind up the Partnership’s affairs and to provide for any contingent liabilities
or obligations of the Partnership; provided, the unpaid principal of and
interest on any loans made to the Partnership by Partners (and their Affiliates)
shall be distributed pro rata to the Partners (and their Affiliates) who made
such loans, in proportion to the total amount of principal and interest payable
on such loans, such distributions being treated first as a payment of accrued
interest on such loans and next as a payment of principal on such loans. Any
remaining proceeds shall be distributed to the Partners in accordance with their
positive Capital Account balances after giving effect to all contributions,
distributions and allocations for all periods.

(b) In the event of any liquidation and winding up of the Partnership under this
Section 10.2 or a sale, exchange or other disposition of all or substantially
all of the assets of the Partnership, either voluntary or involuntary, Profits
and Losses and each item of gross income, gain, loss and deduction for such
period shall be allocated to the Partners so that, to the maximum extent
possible, the Partners’ Capital Account balances are in proportion to their
Percentage Interests, and no other allocation of Profit or Loss pursuant to this
Agreement shall reverse the effect of such allocation. If in the year of such
liquidation, dissolution or winding up, the Partners’ Capital Accounts are not
in proportion to their Percentage Interests after the application of the
preceding sentence, then to the extent permitted by Law and notwithstanding
anything to the contrary contained in this Agreement, items of gross income and
gain for any preceding taxable period(s) with respect to which IRS Form 1065
Schedules K-1 have not been filed by the Partnership shall be reallocated among
the Partners until the Partners’ Capital Accounts are in proportion to their
Percentage Interests, and no other allocation of Profit or Loss pursuant to this
Agreement shall reverse the effect of such allocation.

Section 11.3 Termination. The Partnership shall terminate when all of the assets
of the Partnership, after payment of or due provision for all debts, liabilities
and obligations of the Partnership, shall have been distributed to the Partners
in the manner provided for in this Article 11 and the Certificate shall have
been canceled, or such other documents required under the Act to be executed and
filed with the Secretary of State of the State of Delaware have been so executed
and filed, in the manner required by the Act.

Section 11.4 Claims of the Partners or Third Parties. The Partners and former
Partners shall look first to the Partnership’s assets for the return of their
Capital Contributions, and if the assets of the Partnership remaining after
payment of or due provision for all debts, liabilities and obligations of the
Partnership are insufficient to return such Capital Contributions, the Partners

 

17



--------------------------------------------------------------------------------

shall look to the General Partner for a return of their Capital Contributions;
provided, nothing contained herein shall be deemed to limit the rights of a
Partner under applicable Law. In the event any Partner other than the General
Partner has a deficit balance in its Capital Account at the time of the
Partnership’s dissolution, it shall not be required to restore such account to a
positive balance or otherwise make any payments to the Partnership or its
creditors or other third parties in respect of such deficiency.

Section 11.5 Distributions In-Kind. If any assets of the Partnership shall be
distributed in kind, such assets shall be distributed to the Partner(s) entitled
thereto as tenants-in-common in the same proportions as such Partner(s) would
have been entitled to cash distributions if (i) such assets had been sold for
cash by the Partnership at the fair market value of such property (taking the
Gross Asset Value definition herein and Code Section 7701(g) into account) on
the date of distribution; (ii) any unrealized income, gain, loss and deduction
inherent in such property (that has not been reflected in the Capital Accounts
previously) that would be realized by the Partnership from such sale were
allocated among the Partner(s) as Profits or Losses in accordance with this
Agreement; and (iii) the cash proceeds were distributed to the Partner(s) in
accordance with this Article 11. The Capital Accounts of the Partner(s) shall be
increased by the amount of any unrealized income or gain inherent in such
property or decreased by the amount of any loss or deduction inherent in such
property that would be allocable to them, and shall be reduced by the fair
market value of the assets distributed to them under the preceding sentence.
Notwithstanding the foregoing, the Partners shall have the right to assign their
interest to such in-kind distribution to any Person.

ARTICLE XII

AMENDMENT OF PARTNERSHIP AGREEMENT

Subject to Section 8.3, the General Partner may amend any provision of this
Agreement with the consent of the Limited Partners having at least 75% of the
Percentage Interests, and may execute, swear to, acknowledge, deliver, file and
record whatever documents may be required in connection therewith.

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1 Addresses and Notices. Any notice to the Partnership shall be
deemed given if received by it in writing at the principal office of the
Partnership designated pursuant to Section 2.3(a). Any notice to the General
Partner or a Limited Partner shall be deemed given if received by it in writing
at the address designated in Schedule I, or such other place as the General
Partner or Limited Partner may from time to time designate.

Section 13.2 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

Section 13.3 Integration. This Agreement constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

 

18



--------------------------------------------------------------------------------

Section 13.4 Severability. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof, or of such provision in other
respects, shall not be affected thereby.

Section 13.5 Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware.

Section 13.6 No Third Party Beneficiary. This Agreement is made solely and
specifically for the benefit of the Partners and their successors and assigns
and no other Persons shall have any rights, interest or claims hereunder or be
entitled to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

WHEREFORE, this Amended and Restated Agreement of Limited Partnership has been
duly executed by the General Partner and the Limited Partners as of the date
first above written.

 

GENERAL PARTNER: WESTLAKE CHEMICAL OPCO GP LLC By:   /s/ Lawrence E. Teel Name:
  Lawrence E. Teel Title:   Principal Operating Officer LIMITED PARTNERS: WPT
LLC By:   Westlake Chemical Investments, Inc., its manager By:   /s/ Albert Chao
Name:   Albert Chao Title:   President and Secretary WESTLAKE PETROCHEMICALS LLC
By:   Westlake Chemical Investments, Inc., its manager By:   /s/ Albert Chao
Name:   Albert Chao Title:   President and Secretary

SIGNATURE PAGE TO

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

WESTLAKE LONGVIEW CORPORATION By:   /s/ Albert Chao Name:   Albert Chao Title:  
President WESTLAKE VINYLS, INC. By:   /s/ Albert Chao Name:   Albert Chao Title:
  President and Secretary WESTLAKE CHEMICAL PARTNERS LP By:   Westlake Chemical
Partners GP LLC, its general partner By:   /s/ Albert Chao Name:   Albert Chao
Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

SCHEDULE I

 

Limited Partner Name and Address

  

Percentage Interest

WPT LLC

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

   39.260%

Westlake Petrochemicals LLC

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

   34.340%

Westlake Longview Corporation

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

   2.090%

Westlake Vinyls, Inc.

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

   13.733%

Westlake Chemical Partners LP

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

   10.577% General Partner Name and Address   

Westlake Chemical OpCo GP LLC

2801 Post Oak Boulevard, Suite 600

Houston, Texas 77056

   0.000%